Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claims 4-5, 9-16 and 19-20 are withdrawn as drawn to non-elected inventions. Claims 1-3, 6-8 and 17-18 have been examined.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 17-18, drawn to a digital microfluidics based method for filtration of heterogenous suspensions.
Group II, claim(s) 9-16 and 19-20, drawn to a digital microfluidics based method for filtration of heterogeneous suspensions.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is selected, a single species must be elected from each of the groups below:

Species Group A: Drawn to the porous material configuration. A single species must be elected from one of the configurations of claim 2 or claim 5.
 
Species Group B: Drawn to the plate configuration of the microfluidic device. A single species must be elected from one of the configurations of claim 3 or claim 4.
 
 
If Group II is selected, a single species must be elected from each of the groups below:

Species Group A: Drawn to the plate configuration of the microfluidic device. A single species must be elected from one of the configurations of claim 19 or claim 20.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 is generic to Group I and claim 9 is generic to Group II.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of positioning a porous material between a bottom plate and a top plate in a digital microfluidic device, the porous material having a pre-selected porosity to prevent particles larger than a pre-selected size to pass through while allowing passage therethrough of particles being smaller than said pre-selected size and actuating the electrode array for displacing the droplet, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mudrik et al. (US 2013/0277218, Pub Date: 10/24/2013). Mudrik teaches throughout the publication a digital microfluidic device method comprising positioning a porous material between a bottom plate and a top plate in a digital microfluidic device, the porous material having a pre-selected porosity to prevent particles larger than a pre-selected size to pass through while allowing passage therethrough of particles being smaller than said pre-selected size and actuating the electrode array for displacing the droplet (paragraph 0010).

During a telephone conversation with Wendy Slade on 05/02/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 17-18 and the species of claims 2 and 3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-5, 9-16 and 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
This application, Serial No. 16/499,254 (PGPub: US2020/0108395) was filed 09/28/2019. This application is a 371 of PCT/CA2018/050403 filed 04/03/2018 which claims benefit of 62/479,463 filed 03/31/2017. 
Information Disclosure Statements
The Information Disclosure Statements filed 12/03/2019, 08/14/2020, 12/08/2021 and 03/11/2022 have been considered by the Examiner.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schertzer et al. (US 2012/0298205, Pub Date: 11/29/2012, hereinafter “Schertzer”).

Regarding claim 1, Schertzer teaches throughout the publication a digital microfluidics based method for filtration of heterogeneous suspensions, comprising: a) positioning a porous material between a bottom plate and a top plate in a digital microfluidic device, the porous material having a pre-selected porosity to prevent particles larger than a pre-selected size to pass through while allowing passage therethrough of particles being smaller than said pre-selected size; b) dispensing a droplet containing particles of different sizes onto an electrode array located on the bottom plate and actuating the electrode array in such a way as to drive the droplet through the porous material from a first side to a second side of the porous material such that the particles smaller than the pre-selected size pass through the porous material to form a filtered droplet while the particles larger than the pre-selected size are trapped in the porous material or on a surface of the porous material on the first side; c) actuating the electrode array for displacing the filtered droplet away from the porous material to await further processing; d) dispensing a droplet of resuspension buffer onto the electrode array on the second side of the porous material and actuating the electrode array so as to drive the droplet of resuspension buffer through the porous material from the second side to the first side of the porous material so that the larger trapped particles are freed from the porous material and suspended into the droplet of resuspension buffer on the first side of the porous material; and e) actuating the electrode array for displacing the droplet of resuspension buffer away from the porous material to optionally await further processing (see paragraphs 0033-0037 and 0053-0057).
Regarding claim 2, Schertzer teaches the method wherein the porous material is a strip of porous material having a length and opposed ends, and wherein the opposed ends include a hydrophobic material embedded therein to prevent liquid exiting the opposed ends (paragraph 0048, construction of porous obstruction).
Regarding claim 3, Schertzer teaches the method wherein the digital microfluidic device is configured for one-plate operation (paragraph 0033, electrode on one substrate; as the claim does not specific what part of the method is conducted on one-plate or how the one-plate configuration is intended to used or configured, Schertzer reads on this limitation).
Regarding claim 6, Schertzer teaches the method wherein the droplet is a droplet of human or animal fluid (paragraphs 0005 and 0035, animal cells).
Regarding claim 17, Schertzer teaches the method wherein the digital microfluidic device is configured for one-plate operation (paragraph 0033, electrode on one substrate; as the claim does not specify what part of the method is conducted on one-plate or how the one-plate configuration is intended to used or configured, Schertzer reads on this limitation).
Regarding claim 18, Schertzer teaches the method wherein the digital microfluidic device is configured for two-plate operation (paragraph 0033, droplet confined between two substrates; as the claim does not specify what part of the method is conducted on two-plates or how the two-plate configuration is intended to used or configured, Schertzer reads on this limitation).

Claim(s) 1-3 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudrik et al. (US 2013/0277218, Pub Date: 10/24/2013, hereinafter “Mudrik”).
Regarding claim 1, Mudrik teaches throughout the publication a digital microfluidics based method for filtration of heterogeneous suspensions, comprising: a) positioning a porous material (paragraph 0007) between a bottom plate and a top plate in a digital microfluidic device, the porous material having a pre-selected porosity to prevent particles larger than a pre-selected size to pass through while allowing passage therethrough of particles being smaller than said pre-selected size; b) dispensing a droplet containing particles of different sizes onto an electrode array located on the bottom plate and actuating the electrode array in such a way as to drive the droplet through the porous material from a first side to a second side of the porous material such that the particles smaller than the pre-selected size pass through the porous material to form a filtered droplet while the particles larger than the pre-selected size are trapped in the porous material or on a surface of the porous material on the first side; c) actuating the electrode array for displacing the filtered droplet away from the porous material to await further processing; d) dispensing a droplet of resuspension buffer onto the electrode array on the second side of the porous material and actuating the electrode array so as to drive the droplet of resuspension buffer through the porous material from the second side to the first side of the porous material so that the larger trapped particles are freed from the porous material and suspended into the droplet of resuspension buffer on the first side of the porous material; and e) actuating the electrode array for displacing the droplet of resuspension buffer away from the porous material to optionally await further processing (see paragraphs 0010-0011).
Regarding claim 2, Mudrik teaches the method wherein the porous material is a strip of porous material having a length and opposed ends, and wherein the opposed ends include a hydrophobic material embedded therein to prevent liquid exiting the opposed ends (paragraph 0051).
Regarding claim 3, Mudrik teaches the method wherein the digital microfluidic device is configured for one-plate operation (paragraph 0038).
Regarding claim 17, Mudrik teaches the method wherein the digital microfluidic device is configured for one-plate operation (paragraph 0038).
Regarding claim 18, Mudrik teaches the method wherein the digital microfluidic device is configured for two-plate operation (paragraph 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Schertzer et al. (US 2012/0298205, Pub Date: 11/29/2012, hereinafter “Schertzer”), as applied to claim 6 above, and further in view of Kuo et al., "Decanting and mixing of supernatant human blood plasma on centrifugal microfluidic platform", Microsyst Technol (20116) 22: pages 861-869).
Regarding claims 7-8, while Schertzer teaches the method can be utilized with human or animal fluid, the reference fails to teach wherein the droplet is a droplet of human blood, and wherein the method is configured for generating plasma from whole blood.
	Kuo teaches throughout the publication a microfluidic platform for separating human blood plasma from a whole blood sample such that the plasma can then be used for further analysis purposes (abstract).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the method of Schertzer, separation of plasma from a whole blood sample as taught by Kuo because it would have been desirable to avoid protein confounding effects by the red and white blood cells while simplifying the separation process to lower costs and manipulation steps (Kuo, page 861, right column, last paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641